DECISION
MORROW, Chief Justice.
There being a vacancy in the Faagata title attached to *394the village of Fagatogo, Mano filed his application on March 8, 1948 to be registered as the Faagata. Eneliko filed an objection to such proposed registration on March 22, 1948 and became a candidate for the name. The evidence showed that each of the candidates is eligible to succeed to a matai title pursuant to the provisions of Sec. 926, American Samoan Code.
Sec. 933 of the Code provides that
“In the trial of Matai name cases the High Court shall be guided by the following in the priority listed:
1.. The wish of the majority or plurality of the family.
2. The forcefulness, character, personality and capacity for leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
In behalf of Eneliko it was claimed that only members of the family residing in Fagatogo should have their wish as to who should be the matai considered and that the court should give no consideration to the wish of the family members residing in other villages. According to the statute it is “the wish of the majority or plurality of the family” that is to be considered and not the “wish of the majority or plurality of the family residing in the village to which the title is attached.” If it were to adopt the interpretation contended for it would in practical effect be making law. This court has no legislative power. It takes the law as it finds it. The court must leave the making of law to the legislative authority. The history of mankind has demonstrated time and again that the liberties of the people are best preserved when legislative power and judicial power are not exercised by the same body.
*395Each of the candidates filed a petition signed by the members of the family supporting his candidacy. There were 163 signers on Mano’s petition and 88 on Eneliko’s. Eneliko admitted on the witness stand that all of the signers on Mano’s petition were members of the Faagata family. The evidence is convincing that the majority of the family wish Mano to become the Faagata. Hence Mano prevails over Eneliko on the first issue.
Eneliko is 33 years of age, has completed the 9th grade in school, speaks English well, is a carpenter with an income of about $2,000 a year from that occupation, and has plantations. Mano reached the 3rd grade in school, works occasionally as a foreman in the loading and unloading of steamers for which he receives about $30 a month. He speaks very little English. Mano has committed a considerable number of small crimes of which he has been convicted. The evidence showed that he is addicted to the use of liquor and gets drunk. We find that Eneliko prevails over Mano on the issue of “forcefulness, character, personality and capacity for leadership.”
Mano is the blood son of Faagata Mano. Eneliko is the blood grandson of Faagata Foaese. Mano has one-half Faagata blood in his veins, Eneliko one-fourth. It follows therefore that Mano prevails over Eneliko on the issue of hereditary right.
The evidence convinces us that Eneliko would be more valuable to the Government of American Samoa as the holder of the matai name Faagata than Mano. He is clearly superior to Mano with respect to education, character and capacity for leadership. These superior qualifications indicate that Eneliko would make the better matai. The value of the holder of a matai title to the government depends mostly upon the skill with which he performs his duty as a matai. We find for Eneliko on the fourth issue.
Since Sec. 933 above quoted requires the court in *396awarding a matai title to give most weight to the wish of the majority or plurality of the family, less weight to the matter of forcefulness, character, personality and capacity for leadership, still less weight to the matter of hereditary right and the least weight to the matter of the value of the holder to the Government, it follows, Mano prevailing over Eneliko on the 1st and 3rd issues, that it must award the matai name Faagata to Mano.
Accordingly, it is ORDERED, ADJUDGED AND DECREED that Mano be registered as the holder of the matai name Faagata of Fagatogo. The Registrar of Titles will be so advised.
Costs in the sum of $12.50 are hereby assessed against Eneliko, the same to be paid within 30 days.